Citation Nr: 0813801	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injury of the lower extremities.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1976 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

In February 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.


REMAND

The veteran contends that he has PTSD as a result of an in-
service personal assault.   Specifically, he alleges that in 
1977 he was assaulted by an officer.  One evening he was 
invited to the officer's house along with his friend (TA).  
While there the officer commented that he wanted to wrestle 
the veteran and in doing so the officer assaulted him by 
inappropriately touching him.  Shortly after this incident 
the officer again tried to assault the veteran but the 
veteran became uncomfortable and decided to take a cab home.  
The post-service medical evidence reflects diagnoses of PTSD, 
major depression and generalized anxiety disorder.  

Evidence corroborating this alleged incident is not of 
record, but the record does not reflect that the RO has 
complied with the development requirements of 38 C.F.R. 
§ 3.304(f)(3) (2007), which are applicable to claims based on 
in-service personal assaults.  Moreover, during the veteran's 
February 2008 personal hearing he testified that he would 
attempt to obtain a statement from TA evidencing the personal 
assault.  This evidence has not yet been associated with the 
claims folder and the veteran is hereby reminded that such 
evidence should be submitted if it is available.

Turing to the veteran's claim for service connection for 
residuals of cold injuries of both lower extremities, his 
personnel records reflect that he was present in Korea from 
January 29 to February 3, 1979.  While in Korea his Battalion 
focused on the maintenance of equipment which was thoroughly 
checked for the effects of the cold Korean weather.  
Additional evidence associated with the claims folder 
includes a statement from A. Flatau, M.D., in which he noted 
that the veteran's fungal infections could be related to 
previous cold exposure.  The Board finds that further 
development is required before this claim should be 
adjudicated; specifically, a VA examination is required.
 
Finally, the Board notes that any records pertaining to 
treatment of the veteran's cervical spine disability at the 
VA Medical Center (VAMC) in Tampa, Florida since 2006 should 
be obtained.  Additionally, the veteran reported treatment in 
1988 at Watson Clinic in Lakeland, Florida.  He also reported 
that he currently undergoes treatment for his cervical spine 
disorder by Dr. Blackburn and Dr. Calin.  The procurement of 
potentially pertinent medical records referenced by the 
veteran is required, particularly given that some of the 
identified records are in VA's custody.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 C.F.R. § 
3.304(f)(3).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence 
identified but not provided by the 
veteran, to include any outstanding, 
pertinent records pertaining to the 
veteran's treatment at the Tampa VAMC.  
The records submitted by the veteran or 
obtained by the RO or the AMC should 
also include those pertaining to his 
treatment at Watson Clinic in Lakeland, 
Florida, and his treatment by Dr. 
Blackburn and Dr. Calin.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should then 
arrange for a review of the claims 
folder, to include a review of the 
veteran's service medical records and 
personnel records, by an appropriate 
medical or mental health professional 
for an opinion as to whether the 
evidence in the claims folder reflects 
behavioral changes in service or 
anything else indicating that a 
personal assault occurred.

4.  If it is determined that the alleged 
personal assault did occur, the veteran 
should be afforded a VA examination by 
a psychiatrist or psychologist to 
determine the nature and etiology of 
all currently present acquired 
psychiatric disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to an 
in-service personal assault.  If PTSD 
due to an in-service personal assault 
is not diagnosed, the examiner should 
explain why the veteran does not meet 
the criteria for this diagnosis.  If 
the veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
period of active duty.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any current 
residuals of cold injuries of the lower 
extremities.

Based upon the examination results, 
review of the veteran's pertinent 
medical history, and with consideration 
of sound medical principles, the 
examiner should proffer an opinion with 
respect to each currently present 
abnormality of the lower extremities as 
to whether there is a 50 percent or 
better probability that the abnormality 
is related to the veteran's cold 
exposure in service.

The rationale for all opinions 
expressed must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



